ICJ_017_MinquiersEcrehos_FRA_GBR_1953-11-17_JUD_01_ME_01_FR.txt. 74

OPINION INDIVIDUELLE DE M. BASDEVANT

Tout en me ralliant au dispositif de l'arrêt, je dois déclarer que
les motifs qui m’y ont déterminé sont, dans une large mesure,
différents de ceux que la Cour a énoncés. Je crois donc devoir
indiquer dans ses grandes lignes, sans approfondir chaque point
particulier, par quelle voie j'arrive à souscrire à ce dispositif. Ce
faisant, je n’entends ni entreprendre une critique des motifs adoptés
par la Cour ni m'expliquer sur tous les points qui peuvent être
relevés dans l’argumentation souvent surabondante présentée par
les Parties : l’une et l’autre chose dépasseraient les limites dans
lesquelles, à mon avis, doit se tenir une opinion individuelle. Je
m'abstiendrai même de signaler les points particuliers sur lesquels
je suis en accord avec les motifs énoncés par la Cour.

A mes yeux le présent litige porte essentiellement sur l’inter-
prétation, quant à ses effets à l'égard des Ecréhous et des Minquiers,
du partage du duché de Normandie effectué au moyen âge entre
le roi d'Angleterre et le roi de France, le Royaume-Uni étant
aujourd'hui aux droits du roi d'Angleterre, la République française
aux droits du roi de France. Le problème a été ainsi posé à l'audience
du 17 septembre par sir Lionel Heald. Cette idée de partage se
retrouve à diverses reprises dans les plaidoiries du professeur
Wade et du professeur Gros.

Sir Lionel Heald datait du xtr1®e siècle la division dont il s’agit
de déterminer l'effet. En réalité, les données de ce partage se
situent au cours d’une période plus longue. Ce partage, en effet,
a été effectué par une série d’actes de guerre, de faits de posses-
sion et de traités au cours des xrr1me et xivme siècles. Les deux
Parties remontent à cet ensemble pour y trouver les titres histo-
riques dont elles entendent se prévaloir.

Aux premiers jours du x1I™ siècle, à la veille de la division de
la Normandie, les Écréhous et les Minquiers font partie de celle-ci
et sont soumis à son duc. À ce moment le roi d'Angleterre, comme
tel, n’y a aucun droit : la conquête qu’en 1066 le duc de Normandie
a faite de Angleterre et du titre de roi de ce pays, n’a pu donner
au roi d'Angleterre, comme tel, des titres sur les possessions du
duc de Normandie. Les deux couronnes, l’une royale, l’autre
ducale, sont sur la même tête, mais elles restent juridiquement
distinctes : situation en parfaite harmonie avec l'état du droit de
la période féodale, que la conception de l’État princier laissera
subsister, que seule contredira victorieusement la conception de
l'État national et qui laissera encore des survivances jusqu’à
l'époque moderne et contemporaine. Pour que le roi d'Angleterre

32
75 MINQUIERS ET ECREHOUS (OPIN. INDIV. M. BASDEVANT)

prenne place dans le statut de la Normandie, il faudra qu'il se
substitue au duc de Normandie : cette novation se produira au
cours des événements par lesquels s'effectuera le partage qu'il
s’agit d'interpréter.

A la veille de la division de la Normandie, le roi de France était
suzerain du duc de Normandie. Le titre qu’il avait ainsi sur le duché
et sur les îles qui en faisaient partie, n’était pas un titre purement
nominal. Le jugement de 1202, la commise qui en a été l’effet,
telles ou telles dispositions du traité de Troyes de 1420 et jusqu’à
la terminologie du traité de Paris de 1259 qui emploie le terme:
donner pour désigner ce que fait le roi de France suzerain lorsqu'il
relève, pour certains territoires, le roi d'Angleterre des effets de la
commise, le montrent. Cependant suzeraineté n’est pas souveraineté.
Pour que la République française puisse utilement se prévaloir
aujourd’hui du titre ancien du roi de France, il faudra que ce titre
ancien se soit accru par la disparition, au-dessous du roi de
France et à l’égard des îlots litigieux, du vassal, le duc de Nor-
mandie. Une transformation de ce genre s’est produite à l'égard
de la Normandie continentale au cours des événements qui ont
effectué le partage. Il s’agit de déterminer si semblable trans-
formation s'est produite au profit du roi de France à l'égard des
Écréhous et des Minquiers ou si la naissance d’un droit propre et
indépendant au profit du roi d'Angleterre sur ces îlots y a mis
obstacle. Telle est la vraie question, sans qu'il y ait à s'arrêter à
Vallégation que la suzeraineté du roi de France aurait été rendue
caduque par la disparition du régime féodal vers la fin du xvme
siècle, allégation qui fait bon marché du fait que, jusqu’à la fin
du xvirme siècle, la politique des limites suivie par la royauté
française a été attachée aux principes féodaux et que des survivances
de ceux-ci se sont maintenues beaucoup plus tard encore.

Le jugement de 1202 dont les Parties ont débattu n’a, par lui-
même, aucune pertinence dans la présente affaire car, rendu contre
le duc de Normandie, il ne touche pas le roi d'Angleterre. Il ne
lui enlève aucun droit puisque les droits sur la Normandie sont
au duc, non au roi d’Angleterre et, assurément, il ne confére aucun
droit au roi d'Angleterre. En conséquence, il n’y a pas à s’arréter
aux doutes et critiques auxquels ce jugement a donné lieu. Ce
jugement ne mérite d’être mentionné ici que parce qu'il est à
l’origine des événements qui sont au point de départ, d’une part,
de la substitution du roi d'Angleterre au duc de Normandie dans
la domination sur Jersey, Guernesey et autres îles, d’autre part,
de la substitution de la souveraineté du roi de France à sa suze-
raineté sur la Normandie continentale.

32
76 MINQUIERS ET ÉCRÉHOUS (OPIN. INDIV. M. BASDEVANT)

Au jugement de 1202 et à la commise qui en est la suite, le
roi Jean, comme duc de Normandie, oppose son défi ; il résiste à la
commise en ayant, pour cela, recours à la force dont il dispose
comme roi d'Angleterre. Tandis que le roi de France élimine son
vassal de la Normandie continentale, le roi d'Angleterre, après
des vicissitudes diverses, se met en possession des îles ou de cer-
taines d’entre elles. C’est l'éclatement de la Normandie, la division
de ce qui avait été uni sous l'autorité du duc et la suzeraineté
du roi de France.

Au cours de ces événements, le roi d'Angleterre a acquis jure
bell: et pour lui-même un titre sur les îles qu’il tient en son pouvoir,
titre que lui confirmeront certains traités. Il se substitue ainsi
dans ces îles au duc de Normandie ; une novation de titre s'opère
en sa personne, en conséquence de quoi une «administration
nouvelle dut être constituée par la Couronne d’Angleterre pour
remplacer celle des Ducs du temps passé », ainsi que le dit le
Mémoire, n° 26. Le titre ainsi acquis par le roi d’Angleterre peut,
a bon droit, étre invoqué aujourd’hui par le Royaume-Uni.

Ce titre du roi d’Angleterre s’est-il étendu aux Ecréhous et
aux Minquiers ?

Le traité de Paris de 1259 qui régle les effets de la commise,
les supprimant en partie, les maintenant pour le reste, me parait,
dans son article 4, viser, entre autres, les îles de la Manche. Il me
paraît difficile d’admettre qu'il les ait omises et, quand il parle
de la terre deçà la mer d’Angleterre en mentionnant aussitôt après
les Îles, il me paraît viser les îles de la Manche plutôt que toutes
autres îles ; s’il ajoute que le roi d'Angleterre tiendra ces îles «comme
pair de France’et duc d'Aquitaine », c’est qu'il n’était pas possible
de dire dans ce traité que ce roi les tiendrait comme duc de Nor-
mandie. De l’article 4 de ce traité, de la mention qu'il fait de ’hom-
mage-lige du roi d'Angleterre au roi de France pour tout ce que
celui-ci « donne » à celui-là, il me paraît résulter que le roi d’Angle-
terre reçoit les îles de la Manche qu'il tient au moment du traité,
qu'il les aura comme vassal du roi de France lequel en reste suzerain
comme auparavant.

Le traité de Calais ou de Brétigny du 24 octobre 1360 fait un
pas de plus en ce qui touche le droit du roi d'Angleterre. [1 énonce
un accord selon lequel le roi d'Angleterre aura et tiendra toutes
les îles qu'il «tient à présent ». Il les tiendra donc purement et
simplement et non plus comme vassal du roi de France. Le droit
du roi de France sur ces îles disparaît. Ce traité rend inutile de se
référer davantage au traité de 1259. Il consacre le droit que le
roi d'Angleterre s’est acquis jure bellt.

33
77  MINQUIERS ET ECREHOUS (OPIN. INDIV. M. BASDEVANT)

Pour déterminer si ce droit du roi d'Angleterre qui évince celui
du roi de France s'étend aux Écréhous et aux Minquiers, il faut
déterminer si, au moment du traité de 1360, le roi d'Angleterre
tenait ces îlots. Le traité pose cette condition mais il n’énonce
rien qui fasse directement apparaître s’il entend comprendre les
Écréhous et les Minquiers dans le lot échéant au roi d’ Angleterre.
Cette imprécision est fréquente dans les traités de l’époque ; ceux-ci
ne s’attachent pas à définir des limites précises et se réfèrent à
des notions féodales de dépendance ; l’histoire de la monarchie
française jusqu'à la fin du xvim® siècle est remplie de tout un
contentieux portant sur l'interprétation et l'application d’actes
de cette sorte. Du fait que les Écréhous et les Minquiers ne sont
pas expressément nommés ici, ainsi que du fait qu’en d’autres
actes ils ne figurent pas dans telle où telle énumération Wiles, ou
qu'après indication de certaines îles il est fait ou non mention de
leurs dépendances, on ne peut tirer aucune conclusion quant à
la souveraineté sur les îlots. Il faut faire appel à d’autres éléments
de décision.

S'il s'agissait d'interpréter le traité de 1259, il faudrait retenir
que, par celui-ci, le roi de France « donne », à charge d’hommage-
lige, les îles au roi d'Angleterre qui jusqu'ici n’y avait, comme
tel, aucun droit, sinon celui acquis par la force des armes. En
conséquence, ce traité devrait, dans le doute, être interprété en
faveur du donateur, dans le sens restrictif de la donation. Mais
ce qui est en cause, c'est l'interprétation et application du traité
de 1360. Or celui-ci ne parle plus d’un don fait par le roi de France.
Il énonce un accord portant que le roi d'Angleterre aura les îles
qu’il «tient à présent». Cette disposition doit être interprétée
non pas dans un sens favorable a priori à l’un plutôt qu'à l’autre,
mais dans un esprit d'égalité ainsi qu’il convient pour l’inter-
prétation d'un partage effectué en un siècle de luttes confuses.

Les Écréhous et les Minquiers étaient-ils, en 1360, tenus par
le roi d'Angleterre ? Il n'en a pas été apporté la preuve directe
et positive. D'autre part, je ne pense pas que la charte du
14 janvier 1200 dont a bénéficié Pierre des Préaux et celle qu’il
a accordée en 1203 pour l'établissement d’un prieuré sur l'île
d'Écréhou puissent prouver qu’en 1259 et encore moins en 1360,
le roi d'Angleterre tenait cette île et les îlots et rochers de ce
groupe ; elles nous renseignent sur la dépendance féodale de l’île
d’Ecréhou en 1200 et 1203, non sur la situation de fait existant
en 1360.

Tenir les îles, c’est une expression qui, dans le traité de 1360,
est prise au sens militaire ; elle se réfère à la situation créée par
la force militaire du roi d'Angleterre. S'il s’agit d’îles habitées,

34
78  MINQUIERS ET ÉCRÉHOUS (OPIN. INDIV. M. BASDEVANT)

cette notion correspond à l'établissement de l’autorité militaire
anglaise dans ces îles, à la possibilité d’une action exercée par
les agents du roi sur leurs habitants et, corrélativement, à l’exclu-
sion d’une action étrangère dans les îles ainsi occupées. Mais
tout cela ne peut être exigé pour les Écréhous et les Minquiers,
flots et rochers à peu près inhabités et la plupart inhabitables.
Au point de vue militaire pour que le roi d'Angleterre les tienne,
il n'est pas nécessaire qu'il y tienne garnison, il suffit que, par
sa puissance militaire et navale, il soit en situation d’y intervenir
quand il le juge à propos sans en être empêché par les forces du
roi de France et que, corrélativement, il soit en situation d’y
empêcher l’intervention de ces dernières. Or, il paraît vraisem-
blable que le roi d'Angleterre s'étant établi dans les îles principales
de la Manche, s’y maintenant grâce à la force navale dont il
disposait, était, par là même, en situation d'exercer une telle
action sur les Écréhous et les Minquiers. Sans faire intervenir ici
la notion d’archipel qui ne répond pas à la situation géographique,
la proximité de ces îlots par rapport à Jersey vient à l'appui
de cette vraisemblance. Il semble donc qu’au sens du traité de
1360, les îlots litigieux étaient alors tenus par le roi d'Angleterre
et qu’ainsi était remplie la condition posée par ce traité pour
qu'ils lui fussent reconnus dans le partage.

Il serait précieux de pouvoir confirmer cette vraisemblance par
quelques faits contemporains. Le plaid de Quo Warranto de 1300,
qui ne pourrait être retenu que pour la question de l’advocatio
qui y était posée, n’a pas abouti à une décision expresse sur celle-ci
et les motifs invoqués devant les juges et retenus par eux — à
savoir la pauvreté du prieuré — sont étrangers à ce chef de demande ;
la confirmation recherchée ne se trouve donc pas là. Quant aux
rapports de fait avec Jersey résultant de dons faits par les habitants
de cette île au prieuré ou de la venue occasionnelle du prieur à
Jersey, ils sont pour le moins contrebalancés par les rapports de
fait et de discipline ecclésiastique existant alors entre le prieuré
des Ecréhous et l’abbaye de Val-Richer située en terre française.
Ni en cela ni dans des faits analogues on ne peut trouver confir-
mation ou infirmation de l’hypothése selon laquelle les ilots liti-
gieux paraissent avoir fait partie des îles tenues par le roi d’Angle-
terre en 1360.

La période qui suit fut une période de luttes au cours desquelles
les armes anglaises eurent souvent l’avantage. Pendant une grande
partie de celle-ci la Normandie continentale elle-méme est aux
mains du roi d'Angleterre. Le traité de Troyes de 1420 qui fit

35
79  MINQUIERS ET ECREHOUS (OPIN. INDIV. M. BASDEVANT)

du roi d'Angleterre l'héritier de la couronne de France — héritage
dont la suite des temps ne lui permit pas de garder le profit —
rattachait expressément le duché de Normandie à la couronne
de France et maintenait la distinction des deux royaumes sous
Vautorité d’un même «roi et souverain seigneur». Finalement,
ces luttes prolongées aboutirent à la persistance de la domination
française en Normandie continentale et de la domination anglaise
à Jersey, Guernesey et autres îles: le partage était maintenu
sans que les termes en aient été précisés par les traités ultérieurs.

Ceux qui ont été mentionnés au cours des débats ne me
paraissent pas apporter une contribution à la solution du litige.
La convention sur la pêche de 1839 est étrangère à la question de
souveraineté. Toutefois, elle ne peut être complètement ignorée.
Cette convention, en effet, par ses dispositions sur la pêche commune,
a, soit directement, soit par l'effet d’une interprétation libérale
traditionnelle dictée par la nature des lieux, fourni une justification
suffisante des faits de pêche et même de faits d'utilisation des
îlots accessoirement aux besoins de la pêche; des faits de cet
ordre n’ont donc pas à être retenus comme fournissant une indication
utile sur la question de souveraineté.

Tout cela ne dépasse pas une interprétation vraisemblable mais
non assortie de preuves décisives, selon laquelle les îlots litigieux
étaient tenus par le roi d'Angleterre en 1360 et devraient, en
conséquence, être considérés comme lui ayant été reconnus par ce
traité. Cependant, une hésitation subsiste car cette interprétation
conduit à consacrer un accroissement du droit du roi d'Angleterre
et un abandon du droit du roi de France sur ces îlots par rapport
à ce qu'avait décidé le traité de 1250.

Cette situation incertaine demeura telle pendant longtemps
sans qu’on cherchât à la clarifier. D'un côté comme de l’autre on
se désintéressait de ces flots, et quand la disparition du prieuré
entraîna la disparition du feu qu’il entretenait dans l’île d'Écréhou
pour guider les pêcheurs, ni Jersey ni Val-Richer ne se préoccupa,
sembie-t-il, de pourvoir au maintien du seul service public
qui, pendant des siècles, ait existé dans ces îlots. Quand, au
XIxme siècle, on s’occupa sinon des îlots eux-mêmes mais de cette
région, ce fut d’abord pour y régler ja pêche par la convention
de 1839 sans poser la question de la souveraineté sur les îlots. Cette
question n'apparaît que dans le dernier quart du x1x™ siècle.

De nombreux faits ont été invoqués à l'appui des prétentions
opposées des deux Gouvernements à la souveraineté sur les îlots
litigieux, en particulier des faits qui se sont produits aux XIx™m
et xxme siècles. Dans l'examen de ces faits, il ne faut pas perdre de

36
80 MINQUIERS ET ECREHOUS (OPIN. INDIV. M. BASDEVANT)

vue que le litige porte non sur des prétentions opposées à l’acqui-
sition de la souveraineté sur un territoire nullius, mais de l’inter-
prétation du partage effectué au moyen âge. Le fait de l'exercice
par un Etat de son autorité sur les îlots litigieux ou sur certains
d’entre eux ne constitue que l’expression de la conviction de cet
Etat touchant sa propre souveraineté sur ces flots, quand il ne
répond pas tout simplement et sans autre pensée à la préoccu-
pation de pourvoir à la protection de ses nationaux en l'absence
de toute autorité établie sur les lieux : l'expression unilatérale de
cette conviction ne suffit pas à déchoir l’autre Etat de sa propre
prétention, pas plus que la protestation de l’un n’a semblable
effet à l'encontre de l’autre. Entre les deux États existait une
contestation au moins latente sur l'interprétation du partage,
contestation que l’un d’eux n’a pas pu trancher à son profit par
un acte unilatéral. Ce qu'il faut rechercher pour arriver à une
interprétation actuellement valable en droit du partage ancien,
c’est, tout d’abord, si les faits invoqués font apparaître que l’un
des Gouvernements ait renoncé à sa propre prétention ou reconnu
celle de l’autre Partie. La constatation d’un tel fait, d’une telle
admission suffirait à trancher le débat. A défaut d’une telle consta-
tation, il faut rechercher si les faits invoqués confirment ou contre-
disent l'interprétation selon laquelle le traité de 1360 aurait fait
tomber les flots litigieux dans le lot du roi d'Angleterre, inter-
prétation jusqu'ici fondée sur l'hypothèse simplement probable
que le roi d'Angleterre, tenant les îles principales en 1360, tenait
aussi les îlots litigieux.

Sur le premier point, on doit déterminer l'effet de la lettre du
ministre français de la Marine, du 14 septembre 1819, dont copie,
accompagnée d’une carte, a été remise, le 12 juin 1820, par l’ambas-
sadeur de France au Foreign Office; mention y est faite des
«îles .... des Minquiers possédées par l'Angleterre». Prise à la
lettre, cette mention trancherait le débat pour les Minquiers, mais
il ne me semble pas qu’on puisse lui reconnaître une telle autorité.
Cette lettre n’a été transmise que pour fournir des éclaircissements,
à l’occasion d’une négociation portant sur la protection des
huîtrières, non sur la souveraineté ; elle émane d’un ministre qui
n’a pas qualité pour prononcer sur une question de souveraineté
territoriale et elle révèle même, chez son auteur, certains oublis
graves ; à Londres, elle fut jugée de si peu de poids que Canning,
rédigeant ses instructions en vue des négociations qui suivirent et
se placant sur le terrain du droit exclusif de péche d’un Etat dans
ses eaux territoriales et de la réciprocité, tout en admettant une
zone de pêche réservée autour des îles Chausey qu'il tenait pour
«inhabitées », n’a rien prévu ni pour les Minquiers ni pour les
Ecréhous. Le propos du ministre de la Marine ne paraît donc pas
constituer une admission dont on puisse faire état aujourd’hui.
Il serait tout aussi exagéré d'entendre le silemce de Canning comme

37
81 NQUIERS ET ECREHOUS (OPIN. INDIV. M. BASDEVANT)

piquant qu’il reconnaissait ces îlots comme échappant à la
souveraineté britannique. D'un côté comme de l’autre, les hommes
d'État responsables ne se posaient pas alors cette question.

Moins explicite dans les termes mais de plus grande portée au
fond me paraît l'attitude des deux Gouvernements à propos d’un
incident de pêche en 1869. A cette époque, des pêcheurs de Jersey
s'étant plaints de déprédations commises aux Minquiers et imputées
par eux à des pêcheurs français, ces faits ne donnèrent pas lieu à des
actes de police et de juridiction de la part des autorités de Jersey
comme c'eût été la conséquence normale de la souveraineté britan-
nique sur ces flots. Passant, à la demande des autorités de Jersey,
sur le plan gouvernemental, donc à un niveau où ceux qui avaient
à s’en occuper avaient qualité pour prendre parti sur une ques-
tion de souveraineté territoriale, ces plaintes firent l’objet d’une
démarche de l’ambassade britannique demandant au Gouverne-
ment français de prendre les mesures appropriées ; ce Gouverne-
ment procéda à une enquête dont il communiqua les résultats à
l'ambassade. A cette occasion, on a donc vu le Gouvernement de
Londres prendre une attitude paraissant impliquer qu'il ne se
jugeait pas fondé à tenir les Minquiers pour possession britannique.
On ne pourrait écarter cette interprétation que si l’on considérait
qu'il a agi la dans un esprit de modération, avec le souci de ne
pas aggraver un incident minime, à propos duquel il s'agissait
surtout de faire apparaître si l’accusation avancée reposait sur
quelque fondement.

Un fait analogue s’est produit en 1929, également à propos des
Minquiers, quand Le Roux y eut entrepris une construction à la
suite d’un bail à lui consenti par l’administration française. Les
autorités britanniques ne cherchèrent pas davantage à Ven em-
pêcher par l'exercice des pouvoirs de police et de juridiction qu'elles
prétendent posséder aux Minquiers au titre de la souveraineté
territoriale. Le Gouvernement britannique s’adressa au Gouverne-
ment français, lui demandant d'empêcher Le Roux de continuer
la construction commencée, ce qui fut fait. En cette affaire, aucun
des deux Gouvernements n'est allé jusqu’au bout de sa thèse
touchant sa souveraineté sur les Minquiers. Leur esprit commun
de modération ne peut préjudicier ni à l’un, ni à l’autre.

Il ne me semble pas qu’on soit autorisé à déduire de ces faits
ni d’autres de même ordre la renonciation par l’un ou l’autre État
à sa propre prétention à la souveraineté sur les îlots litigieux,
l'admission de la prétention adverse.

38
82  MINQUIERS ET ECREHOUS (OPIN. INDIV. M. BASDEVANT)

I faut alors rechercher si les faits invoqués de part et d'autre
sont de nature à confirmer ou à infirmer l'interprétation selon
laquelle le partage médiéval a fait tomber les îlots litigieux dans
le lot du roi d'Angleterre. C’est là rechercher non la naissance
d'un titre nouveau à son profit mais la confirmation d'une inter-
prétation probable, mais encore incertaine, de ce partage.

Ainsi que je l’ai déjà indiqué en me référant à la convention
de 1839 et à l'interprétation libérale qu’elle a reçue en pratique,
on ne peut rien tirer, à cet égard, des faits de pêche ni des faits
se rattachant à l'exercice de celle-ci.

De nombreux faits non contestés dans leur réalité sinon dans
les déductions qu’on a prétendu en tirer, montrent que les autorités
de Jersey ont, depuis longtemps, maintes fois et de façon suivie,
porté leur attention sur ce qui se passait aux Écréhous et aux
Minquiers et ont agi en conséquence. Elles l’ont fait par des actes
de juridiction, de police et d'administration. Dans ces actes de
juridiction, jhésiterais à voir des actes de juridiction territoriale.
Les faits auxquels ils se rapportaient, se passant sur des îlots qui
ne sont pas beaucoup plus que des émergences de la mer et où ne
se trouvait aucune autorité établie, pouvaient aisément fournir
occasion à une extension de compétence tout comme si le délit
avait été commis ou l’épave recueillie en haute mer. Lord Finlay,
dans son opinion sur l'arrêt n° 9, a indiqué cette extension de com-
pétence pour les affaires maritimes (C. P. J. I., série A, n° 10, p. 51).
La juridiction a été exercée à l'égard de Jersiais ; lors de l’incident
de 1869 et lors de l'affaire Le Roux, plutôt que de la mettre en
action, il a été fait recours par le Gouvernement britannique à
l’action des autorités françaises, ce qui contredit ce caractère
essentiel de la compétence territoriale de s'exercer à l'égard de
tous. Des opérations de recensement s'étendant à des personnes
se trouvant dans les flots ou à des faits qui y sont accomplis
n’impliquent pas l’exercice d’une compétence territoriale ; il en
est de même de l'imposition à à Jersey de Jersiais pour des biens
possédés par eux dans les îlots ; rien n “interdit à à un État d'imposer
ses ressortissants pour des avoirs situés à ‘étranger ou de dresser
la statistique de faits accomplis à l'étranger. L'établissement par
les autorités de Jersey d’un bureau de douane dans les îlots aurait
par lui-même un caractère, semble-t-il, plus accusé ; mais, d’une
part, aucun renseignement n’a été fourni sur les opérations effec-
tuées par ce bureau, d’autre part on peut lire dans un document
de 1886 produit par le Royaume-Uni que «les pataches de la
douane [francaise] vont une fois par semaine aux Écréhous » ;
enfin, l’on ne doit pas oublier que la pratique internationale admet
ou tolère le contrôle douanier exercé par un Etat au delà de ses
eaux territoriales.

39
83 MINQUIERS ET ECREHOUS (OPIN. INDIV. M. BASDEVANT)

Que si, d'autre part, les Jersiais ont fait dresser à Jersey et
dans la forme qui y est accoutumée leurs actes d'acquisition ou
de cession de biens dans les îlots, il faut voir en cela moins un
exercice de l'autorité publique sur ces îlots que le recours au seul
moyen pratique qui fut à la disposition des intéressés.

Du moins les faits ci-dessus brièvement relatés et d’autres
faits analogues montrent que, depuis longtemps et d’une manière
suivie, les autorités de Jersey ont pris intérêt à ce qui se passait
aux Écréhous et aux Minquiers et qu'elles ont agi à ce propos
dans la mesure et de la manière correspondant à la nature de
ces îlots et à l’utilisation dont ils sont l’objet. Elles l'ont fait
sans se heurter à une action concurrente et encore moins exclusive
de la part des autorités françaises. Ces dernières se sont montrées
beaucoup plus réservées. On ne peut reprocher au Gouvernement
français d’avoir recherché parfois un règlement du différend par
voie de transaction, mais on ne peut être insensible ni aux hési-
tations qu’il a longtemps éprouvées à avancer sa thèse ni à l’absten-
tion au moins relative des autorités françaises à agir à l'égard
de ce qui se passait aux Ecréhous et aux Minquiers.

Des faits ainsi allégués et, en particulier, de l’action des autorités
de Jersey non gênée par une action concurrente de la part des
autorités françaises, on peut déduire une confirmation ex post
facto du caractère raisonnable de l'hypothèse précédemment
énoncée selon laquelle le roi d'Angleterre, tenant les îles principales
en 1360, était en situation d'exercer son pouvoir sur les Écréhous
et les Minquiers, qu'il les tenait au sens du traité.

Ces mêmes faits font apparaître que, sans établissement d’une
autorité locale propre aux îlots litigieux, il y a eu, dans la mesure
correspondant à la nature de ceux-ci, une activité plus grande,
plus suivie des autorités de Jersey que de la part des autorités
françaises, et ainsi une tradition de rattachement des îlots à
Jersey s’est établie. De cela se dégage l'interprétation que la
pratique a donnée du partage de 1360, interprétation apparaissant
déjà avant l'ouverture de la controverse entre les deux Gouver-
nements sur la souveraineté et qui s’est maintenue en pratique
au cours de cette controverse. Ladite interprétation confirme
celle ci-dessus avancée.

Ainsi le Royaume-Uni a, à l’époque moderne et contemporaine,
tenu les îlots litigieux de sorte que l’hypothese selon laquelle le
roi d'Angleterre les tenait autrefois apparaît comme raisonnable.
En même temps la pratique a interprété le partage médiéval dans
le sens d’une attribution au roi d'Angleterre de ces îlots. Tout
cela, cependant, s’est fait non en des termes absolus mais avec
des nuances; les autorités britanniques ont agi avec modéra-
tion, hésitant à exercer dans leur plénitude les droits auxquels le

40
84 MINQUIERS ET ECREHOUS (OPIN. INDIV. M. BASDEVANT)

Royaume-Uni prétend aujourd’hui, s'adressant aux autorités fran-
çaises plutôt que d’agir envers des Français. Pour maintenir ce qu’a
établi la pratique sur la base d'actes anciens et d’une interprétation
libérale, ces nuances devraient aussi être maintenues. Mais il n’a
été demandé à la Cour ni par le compromis, ni dans les écritures,
ni au cours des débats, de prescrire semblable maintien.

Cela étant et en présence des données ci-dessus rappelées, la
décision énoncée par l'arrêt me paraît justifiée.

(Signé) BASDEVANT.

4I
